Citation Nr: 1516695	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty in the Army Reserves from October 2009 to September 2011; he also had 4 months and 4 days of prior active service and began another period of service in November 2013.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied his claim for educational benefits under Chapter 33 (Post-9/11 GI Bill) on the basis that he had insufficient qualifying active duty service after September 10, 2001.  In November 2013, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2013 the Board remanded the case for additional development could be undertaken to determine the Veteran's eligibility for Chapter 33 educational assistance.  Specifically, the Board directed the RO to again seek verification of whether the Veteran served on any periods of active duty on or after September 11, 2001.  As earlier noted, the Veteran's DD Form 214 lists active duty service from October 2009 to September 2011, with an additional 4 months and 4 days of prior active service.  The Veteran submitted military orders dated in September and October 2010, showing he was ordered to Active Duty Operational Support - Reserve Component (ADOS-RC) for a period of 29 duty days.  The Department of Defense in November 2012 replied that such service as noted on the orders was "non-qualifying" as was the Veteran's entire service period of October 2009 to September 2011 (no comments were made specifically as to the additional 4 months and 4 days of prior active service).  

In December 2013, the RO again requested information from the Department of Defense (DoD) as to the Veteran's eligibility for Chapter 33 educational assistance.  However, DoD did not provide an explanation of its negative determination (including why the evidence of military orders provided by the Veteran did not show active duty) and did not provide copies of any information/files in its possession used to make the determination, in accordance with Board directives.  Rather, the brief information (in email correspondence) from DoD indicates that the Veteran's service from October 2009 to September 2011 and from April 28, 2009 to September 1, 2009 was not documented as to the proper authority under Title 10 of the United States Code and therefore was not qualifying for Chapter 33 benefits purposes.  

Moreover, in December 2013 DoD indicated that the Veteran was then currently mobilized and that the period of service that commenced on November 8, 2013 was a qualifying period of service for Chapter 33 benefits purposes.  It was further noted that he would be eligible for such benefits on February 5, 2014.  The record, however, does not show if the Veteran actually fulfilled the 90-day active service requirement for Chapter 33 purposes by serving until February 5, 2014.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact DoD or appropriate military authority to request information as to the Veteran's eligibility for Chapter 33 educational assistance benefits.  The request must be made in writing (and not through a database inquiry) and all requests should be documented, along with all responses (negative or positive).  The AOJ must complete the following steps in making the request:  

(a).  Provide DoD (or appropriate military authority) with copies of the official orders submitted by the Veteran showing that he was ordered to ADOS.

(b).  Ask DoD (or appropriate military authority) to review the documents, in additional to any information in its own system, and determine whether the Veteran served on qualifying active duty at any point since September 11, 2001, including the period of service that began on November 8, 2013 (the full dates of this period of service should be indicated for the record).  DoD must furnish an explanation of its determination, to include the reason why any evidence provided by the Veteran does not show active duty (if such determination is made).  DoD should also provide copies of any information/files in its possession used to make the determination.  

2.  Following completion of the foregoing, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

